UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Small Cap Growth Fund Shares Value ($) Common Stocks 94.6% Consumer Discretionary 16.7% Auto Components 3.9% American Axle & Manufacturing Holdings, Inc.* Fox Factory Holding Corp.* Gentherm, Inc.* Tenneco, Inc.* Hotels, Restaurants & Leisure 5.4% Buffalo Wild Wings, Inc.* (a) Jack in the Box, Inc. Life Time Fitness, Inc.* (a) Red Robin Gourmet Burgers, Inc.* (a) Zoe's Kitchen, Inc.* Household Durables 2.1% Ethan Allen Interiors, Inc. (a) iRobot Corp.* (a) Ryland Group, Inc. Media 0.7% Sinclair Broadcast Group, Inc. "A" Specialty Retail 4.6% ANN, Inc.* DSW, Inc. "A" Outerwall, Inc.* (a) Penske Automotive Group, Inc. The Children's Place, Inc. Consumer Staples 4.0% Food & Staples Retailing 2.8% Casey's General Stores, Inc. The Fresh Market, Inc.* (a) United Natural Foods, Inc.* Food Products 1.2% Boulder Brands, Inc.* Hain Celestial Group, Inc.* Energy 3.0% Energy Equipment & Services 0.8% Dril-Quip, Inc.* U.S. Silica Holdings, Inc. (a) Oil, Gas & Consumable Fuels 2.2% Diamondback Energy, Inc.* Gulfport Energy Corp.* Pacific Ethanol, Inc.* (a) Western Refining, Inc. Financials 4.7% Banks 2.1% Banco Latinoamericano de Comercio Exterior SA "E" Talmer Bancorp., Inc. "A" TriState Capital Holdings, Inc.* Consumer Finance 2.6% Encore Capital Group, Inc.* PRA Group, Inc.* (a) Health Care 23.9% Biotechnology 6.2% Anacor Pharmaceuticals, Inc.* (a) Cancer Genetics, Inc.* Isis Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* (a) Puma Biotechnology, Inc.* Retrophin, Inc.* Spectrum Pharmaceuticals, Inc.* Threshold Pharmaceuticals, Inc.* Health Care Equipment & Supplies 7.5% CONMED Corp. HeartWare International, Inc.* Insulet Corp.* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 6.2% Centene Corp.* Kindred Healthcare, Inc. (a) Molina Healthcare, Inc.* Providence Service Corp.* Universal American Corp.* Life Sciences Tools & Services 0.9% PAREXEL International Corp.* Pharmaceuticals 3.1% Flamel Technologies SA (ADR)* Nektar Therapeutics* Pacira Pharmaceuticals, Inc.* Industrials 14.9% Aerospace & Defense 2.1% DigitalGlobe, Inc.* HEICO Corp. Airlines 0.7% JetBlue Airways Corp.* (a) Commercial Services & Supplies 0.7% Team, Inc.* Construction & Engineering 1.0% Primoris Services Corp. Electrical Equipment 1.7% AZZ, Inc. Thermon Group Holdings, Inc.* Machinery 2.9% Altra Industrial Motion Corp. Chart Industries, Inc.* Manitex International, Inc.* WABCO Holdings, Inc.* Professional Services 3.2% On Assignment, Inc.* TriNet Group, Inc.* TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.6% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* Information Technology 24.2% Communications Equipment 0.5% Aruba Networks, Inc.* Electronic Equipment, Instruments & Components 2.9% Cognex Corp.* IPG Photonics Corp.* Internet Software & Services 2.1% Cornerstone OnDemand, Inc.* (a) CoStar Group, Inc.* IT Services 4.9% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 5.2% Advanced Energy Industries, Inc.* Cavium, Inc.* RF Micro Devices, Inc.* (a) SunEdison, Inc.* (a) Ultra Clean Holdings, Inc.* Software 8.6% Aspen Technology, Inc.* Proofpoint, Inc.* PTC, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Varonis Systems, Inc.* (a) Materials 3.2% Chemicals 1.8% A Schulman, Inc. Minerals Technologies, Inc. Construction Materials 0.7% Eagle Materials, Inc. Metals & Mining 0.7% Constellium NV "A"* Haynes International, Inc. Total Common Stocks (Cost $99,984,430) Rights 0.1% Pharmaceuticals Furiex Pharmaceuticals, Inc.*(Cost $140,756) Exchange-Traded Fund 1.1% SPDR S&P Biotech ETF (a) (Cost $1,138,888) Securities Lending Collateral 11.5% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $15,363,814) Cash Equivalents 4.2% Central Cash Management Fund, 0.06% (b) (Cost $5,510,396) % of Net Assets Value ($) Total Investment Portfolio (Cost $122,138,284) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $122,788,661.At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $25,987,014.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $30,035,423 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,048,409. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $14,910,381, which is 11.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
